Mr. Justice Gary delivered the opinion oe the Court. The clerk of the County Court has certified under date October 3, 1894, that the transcript of the record of the County Court is complete “ so far as the same relates to the petition of L. Abt & Sons, in the matter of the assignment of Herman Schaffner & Co.,” etc. The appellee has moved to affirm the judgment upon the ground that such a certificate is not good, and cites as specially applicable, Heffron v. Rice, 50 Ill. App. 332. We do not find it necessary to discuss that question now. By an additional record filed here December 20,1894, the clerk certifies a bill of exceptions filed, and an order made December 1, 1894; and that the answer of the appellee is lost, and can not be found. Whether that helps we do not say. The case of the appellants is that they bought of Schaffner & Co., checks on a bank in the city of Hew York, presented them when that bank had funds of Schaffner & Co., enough to pay the checks; that payment. was refused; that the funds have come to the possession of the appellee, assignee of Schaffner & Co., under voluntary assignment for the benefit of creditors, and that such checks constitute an assignment of so much of the funds as is necessary to pay the checks. Upon that ground they ask of the County Court an order that the assignee pay the checks. Being denied they have appealed. Without inquiring whether the ground of the claim of the appellant be true in point of fact, we hold that if true, the appellants have no case. It is conceded that by the law of the State of Hew York the checks were no assignment pro tambo of the funds. In Indiana the law is the same, yet checks drawn there upon a bank in this State do operate as such assignment, because being drawn upon a bank in this State, the effect of them upon the fund here, is controlled by the law of this State. Bank of America v. Indiana Banking Co., 114 Ill. 483. If that decision be based upon any principle, and be not a mere partiality for our own laws, the rule laid down by it works both ways, and cuts off the claim of the appellants. The Appellate Court in the second district so understood it in Pabst Brewing Co. v. Reeves, 42 Ill. App. 154, although there was another sufficient reason there given for the decision. The judgment is affirmed.